Citation Nr: 1823519	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  09-45 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a dental disorder for the purpose of obtaining VA compensation.

2.  Entitlement to service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1970 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California on behalf of the RO in Los Angeles, California.

In April 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  Compliance with the Board's April 2012 remand is discussed in the Remand section below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Unfortunately, there has not been substantial compliance with the Board's previous remand directives and another remand is required.

Specifically, in the April 2012 remand, the Board instructed the AOJ to attempt to obtain the 1972 VA dental record identified by the Veteran in the December 2002 statement.  The AOJ was also instructed to schedule the Veteran for a VA dental examination.  To date, neither action has been undertaken.  See Stegall, 11 Vet. App. at 268.

In addition, as mentioned in the April 2012 Board remand, a claim for service connection for a dental condition for purposes of compensation must also be considered to be a claim for service connection for a dental disability for purposes of VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  The Board further notes that, as to each noncompensable service-connected dental condition, a determination will be made regarding whether it was due to combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  The significance of finding a dental condition is due to service trauma is that a veteran will be eligible for VA outpatient dental treatment without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).

The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  See Proposed Rules, Dental Conditions, 76 Fed. Reg. 14,600 (Mar. 17, 2011); Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a) (2017).

In this case, the AOJ did not refer the claim of service connection for a dental disability for purposes of VA outpatient treatment purposes.  As such, the Board finds that a remand is appropriate here.  A remand with instructions to the AOJ to refer the claim to the VHA, which the regulation provides must make the initial determination on the claim, will better ensure that the claim is addressed promptly and efficiently, and is, therefore, consistent with the uniquely pro-claimant principles underlying the veterans' benefits system.  Nat'l Org. of Veterans Advocates, Inc. v. Sec'y of Veterans Affairs, 710 F.3d 1328, 1330 (Fed. Cir. 2013).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request the date and place of the 1972 VA dental treatment identified in the December 2002 statement.  Obtain any identified VA records and associate them with the electronic claims folder.

2. Schedule the Veteran for a VA dental examination.  The entire electronic claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the VA examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  A complete history of dental injury should be noted in the report.

Following a physical examination of the Veteran, the VA examiner should provide the following findings and opinions:

a) Identify any current dental disorders, to include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, loss of any part of the hard palate, or any tooth loss.

If the Veteran does not have loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, loss of any part of the hard palate, or any tooth loss the examiner should so state.

b) For each identified dental disorder (loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate,), is it at least as likely as not (a 50 percent or greater probability) that any identified dental disorder is related to the Veteran's active military service, to include in-service trauma?

c) If tooth loss is found, the VA examiner should determine whether there is also bone loss (or loss of the substance of the body) of the maxilla or mandible.

d) If the answer to paragraph c) is affirmative (i.e., there is bone loss or loss of the substance of the body of the maxilla or mandible), is it at least as likely as not (a 50 percent or greater probability) that this bone loss caused the tooth loss?

e) If the answer to paragraph d) is affirmative, is it at least as likely as not (a 50 percent or greater probability) that this bone loss was caused by in-service trauma or disease?

In rendering the findings and opinions in paragraphs 
a) through e), the VA examiner should assume, as fact, that the Veteran sustained a hit to the back of his head and, according to an October 2002 letter from the Veteran's dentist, the Veteran sustained a facial injury between 1971 and 1972, and that the force of the injury was great enough that it dislodged the Veteran's maxillary bridge of teeth #6-11.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. After completion of the above and any additional development deemed necessary, the appeal of service connection for a dental disorder should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

4. Refer the claim for dental treatment to the appropriate VA Medical Center (VAMC) of the VHA to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.

5. If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 

